TRADEMARK COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT

 

THIS TRADEMARK COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT (this “Agreement”),
dated as of March __, 2013, is by Xzeres Corp., a Nevada corporation (“Debtor”),
with its chief executive office at 9025 SW Hillman Ct., Suite 3126, Wilsonville,
Oregon 97070, in favor of RENEWABLE POWER RESOURCES, LLC, a Delaware limited
liability company, located at 430 East 56th Street, 4G, New York, New York 10022
(together with its successors and assigns, “Lender”).

 

W I T N E S S E T H :

WHEREAS, Debtor has adopted, used and is using, and is the owner of the entire
right, title, and interest in and to the trademarks, trade names, terms, designs
and applications therefor described in Exhibit A hereto and made a part hereof;

WHEREAS, Lender entered into or are about to enter into financing arrangements
pursuant to which Lender may make loans and advances and provide other financial
accommodations to Debtor and XZERES ENERGY SERVICES CORP., a Nevada corporation
(“Energy” and, collectively with Debtor, collectively, the “Borrowers”),
pursuant to the Loan and Security Agreement, dated on or about the date hereof,
by and among Borrowers and Lender (as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”) and the other agreements, documents and instruments referred
to therein or at any time executed and/or delivered in connection therewith or
related thereto, including, but not limited to, this Agreement (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Loan Documents”);

WHEREAS, in order to induce Lender to enter into the Loan Agreement and the
other Loan Documents and to make loans and advances and provide other financial
accommodations to Borrowers pursuant thereto, Debtor has agreed to secure the
payment and performance of the Obligations (as defined in the Loan Agreement)
and to accomplish same by granting to Lender certain collateral security as set
forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Debtor hereby agrees as follows:

1. Grant of Security Interest. As collateral security for the prompt
performance, observance and payment in full of all of the Obligations, Debtor
hereby grants to Lender a continuing security interest in and a general lien
upon, and a conditional assignment of, the following (being collectively
referred to herein as the “Collateral”): (a) all of Debtor’s now existing or
hereafter acquired right, title, and interest in and to: (i) all of Debtor’s
trademarks, tradenames, trade styles and service marks and all applications for
registration, registrations and recordings relating to the foregoing as may at
any time be filed in the United States Patent and Trademark Office or in any
similar office or agency in the United States of America, any State or Province
thereof, any political subdivision thereof or in any other country, including,
without limitation, the trademarks, terms, designs and applications described in
Exhibit A hereto,

1

 

together with all rights and privileges arising under applicable law with
respect to Debtor’s use of any trademarks, tradenames, trade styles and service
marks, and all reissues, extensions, continuation and renewals thereof (all of
the foregoing being collectively referred to herein as the “Trademarks”); and
(ii) all prints and labels on which such trademarks, tradenames, trade styles
and service marks appear, have appeared or will appear, and all designs and
general intangibles of a like nature; (b) the goodwill of the business
symbolized by each of the Trademarks, including, without limitation, all
customer lists and other records relating to the distribution of products or
services bearing the Trademarks; (c) all present and future license and
distribution agreements (subject to the rights of the licensors therein)
pertaining to the Trademarks, (d) all income, fees, royalties and other payments
at any time due or payable with respect thereto, including, without limitation,
payments under all licenses at any time entered into in connection therewith;
(e) the right to sue for past, present and future infringements thereof; (f) all
rights corresponding thereto throughout the world; and (g) any and all other
proceeds of any of the foregoing, including, without limitation, all damages and
payments or claims by Debtor against third parties for past or future
infringement of the Trademarks.

2. Obligations Secured. The security interest, lien and other interests granted
to Lender pursuant to this Agreement shall secure the prompt performance,
observance and payment in full of any and all of the Obligations.

3. Representations, Warranties and Covenants. Debtor hereby represents, warrants
and covenants with and to Lender the following (all of such representations,
warranties and covenants being continuing so long as any of the Obligations are
outstanding):

(a)                Debtor shall pay and perform all of the Obligations according
to their terms.

(b)               All of the existing Collateral is valid and subsisting in full
force and effect, and Debtor owns the sole, full and clear title thereto, and
the right and power to grant the security interest and conditional assignment
granted hereunder. Debtor shall, at Debtor’s expense, perform all acts and
execute all documents necessary to maintain the existence of the Collateral
consisting of registered Trademarks as registered trademarks and to maintain the
existence of all of the Collateral as valid and subsisting, including, without
limitation, the filing of any renewal affidavits and applications. The
Collateral is not subject to any liens, claims, mortgages, assignments,
licenses, security interests or encumbrances of any nature whatsoever, except:
(i) the security interests granted hereunder and pursuant to the Loan Agreement,
(ii) the security interests permitted under the Loan Agreement, and (iii) the
licenses permitted under Section 3(e) below.

(c)                Debtor shall not assign, sell, mortgage, lease, transfer,
pledge, hypothecate, grant a security interest in or lien upon, encumber, grant
an exclusive or non-exclusive license relating to the Collateral, or otherwise
dispose of any of the Collateral or any of the Trademarks, in each case without
the prior written consent of Lender, except as otherwise permitted herein or in
the Loan Agreement. Nothing in this Agreement shall be deemed a consent by
Lender to any such action, except as such action is expressly permitted
hereunder.

(d)               Debtor shall, at Debtor’s expense, promptly perform all acts
and execute all documents reasonably requested at any time by Lender to
evidence, perfect, maintain, record

2

 

or enforce the security interest in and conditional assignment of the Collateral
granted hereunder or to otherwise further the provisions of this Agreement.
Debtor hereby authorizes Lender to execute and file one or more financing
statements (or similar documents) with respect to the Collateral. Debtor further
authorizes Lender to have this Agreement or any other similar security agreement
filed with the United States Commissioner of Patents and Trademarks or any other
appropriate federal, state or government office.

(e)                As of the date hereof Debtor does not have any Trademarks
registered, or subject to pending applications, in the United States Patent and
Trademark Office or any similar office or agency in the United States of
America, any State or Province thereof, or any political subdivision thereof,
other than those described in Exhibit A hereto and has not granted any licenses
with respect thereto other than as set forth in Exhibit B hereto.

(f)                Debtor shall, concurrently with the execution and delivery of
this Agreement, execute and deliver to Lender five (5) originals of a Special
Power of Attorney in the form of Exhibit C annexed hereto for the implementation
of the assignment, sale or other disposition of the Collateral pursuant to
Lender’s exercise of the rights and remedies granted to Lender hereunder.

(g)               Lender may, in its discretion, pay any amount or do any act
which Debtor fails to pay or do as required hereunder or as requested by Lender
to preserve, defend, protect, maintain, record or enforce the Obligations, the
Collateral, or the security interest and conditional assignment granted
hereunder, including, but not limited to, all filing or recording fees, court
costs, collection charges, reasonable attorneys’ fees and legal expenses. Debtor
shall be liable to Lender for any such payment, which payment shall be deemed an
advance by Lender to Debtor, shall be payable on demand together with interest
at the rate then applicable to the Obligations set forth in the Loan Agreement
and shall be part of the Obligations secured hereby.

(h)               Debtor shall not file any application for the registration of
a Trademark with the United States Patent and Trademark Office or any similar
office or agency in the United States of America, any State or Province thereof,
any political subdivision thereof or in any other country unless Debtor has
given Lender thirty (30) days prior written notice of such action. If, after the
date hereof, Debtor shall (i) obtain any registered trademark or tradename, or
apply for any such registration in the United States Patent and Trademark Office
or in any similar office or agency in the United States of America, any State or
Province thereof, any political subdivision thereof or in any other country, or
(ii) become the owner of any trademark registrations or applications for
trademark registration used in the United States of America, or any State or
Province thereof, political subdivision thereof or in any other country, the
provisions of Section 1 hereof shall automatically apply thereto. Upon the
request of Lender, Debtor shall promptly execute and deliver to Lender any and
all assignments, agreements, instruments, documents and such other papers as may
be requested by Lender to evidence the security interest in and conditional
assignment of such Trademark in favor of Lender.

(i)                 Debtor has not abandoned any of the Trademarks and Debtor
will not do any act, nor omit to do any act, whereby the Trademarks may become
abandoned, invalidated, unenforceable, avoided, or avoidable. Debtor shall
notify Lender immediately if it knows or has reason to know of any reason why
any application, registration, or recording with respect to the Trademarks may
become abandoned, canceled, invalidated, avoided, or avoidable.

3

 

(j)                 Debtor shall render any assistance, as Lender shall
determine is necessary, to Lender in any proceeding before the United States
Patent and Trademark Office, any federal or state court, or any similar office
or agency in the United States of America, any State or Province thereof, any
political subdivision thereof or in any other country, to maintain such
application and registration of the Trademarks as Debtor’s exclusive property
and to protect Lender’s interest therein, including, without limitation, filing
of renewals, affidavits of use, affidavits of incontestability and opposition,
interference, and cancellation proceedings.

(k)               (i) No material infringement or unauthorized use presently is
being made of any of the Trademarks that would adversely affect in any material
respect the fair market value of the Collateral or the benefits of this
Agreement granted to Lender, including, without limitation, the validity,
priority or perfection of the security interest granted herein or the remedies
of Lender hereunder and (ii) there has been no judgment holding any of the
Trademarks invalid or unenforceable, in whole or in part, nor is the validity or
enforceability of any of the Trademarks presently being questioned in any
litigation or proceeding to which Debtor is a party. Debtor shall promptly
notify Lender if Debtor (or any affiliate or subsidiary thereof) learns of any
use by any person of any term or design which infringes on any Trademark or is
likely to cause confusion with any Trademark. If requested by Lender, Debtor, at
Debtor’s expense, shall join with Lender in such action as Lender, in Lender’s
discretion, may deem advisable for the protection of Lender’s interest in and to
the Trademarks.

(l)                 Debtor assumes all responsibility and liability arising from
the use of the Trademarks and Debtor hereby indemnifies and holds Lender
harmless from and against any claim, suit, loss, damage, or expense (including
reasonable attorneys’ fees and legal expenses) arising out of any alleged defect
in any product manufactured, promoted, or sold by Debtor (or any affiliate or
subsidiary thereof) in connection with any Trademark or out of the manufacture,
promotion, labeling, sale or advertisement of any such product by Debtor (or any
affiliate or subsidiary thereof). The foregoing indemnity shall survive the
payment of the Obligations, the termination of this Agreement and the
termination or non-renewal of the Loan Agreement.

(m)             Debtor shall promptly pay Lender for any and all expenditures
made by Lender pursuant to the provisions of this Agreement or for the defense,
protection or enforcement of the Obligations, the Collateral, or the security
interests and conditional assignment granted hereunder, including, but not
limited to, all filing or recording fees, court costs, collection charges,
travel expenses, and reasonable attorneys’ fees and legal expenses. Such
expenditures shall be payable on demand, together with interest at the rate then
applicable to the Obligations set forth in the Loan Documents and shall be part
of the Obligations secured hereby.

4. Events of Default. The occurrence or existence of any Event of Default under
the Loan Agreement and the other Loan Documents is referred to herein
individually as an “Event of Default”, and collectively as “Events of Default”.

5. Rights and Remedies. At any time an Event of Default exists or has occurred
and is continuing, in addition to all other rights and remedies of Lender,
whether provided under this Agreement, the Loan Agreement, the other Loan
Documents, applicable law or otherwise, Lender shall have the following rights
and remedies which may be exercised without notice to, or consent by, Debtor
except as such notice or consent is expressly provided for hereunder:

4

 

(a)                Lender may require that neither Debtor nor any affiliate or
subsidiary of Debtor make any use of the Trademarks or any marks similar thereto
for any purpose whatsoever. Lender may make use of any Trademarks for the sale
of goods, completion of work-in-process or rendering of services or otherwise in
connection with enforcing any other security interest granted to Lender by
Debtor or any subsidiary or affiliate of Debtor or for such other reason as
Lender may determine.

(b)               Lender may grant such license or licenses relating to the
Collateral for such term or terms, on such conditions, and in such manner, as
Lender shall in its discretion deem appropriate. Such license or licenses may be
general, special or otherwise, and may be granted on an exclusive or
non-exclusive basis throughout all or any part of the United States of America,
its territories and possessions, and all foreign countries.

(c)                Lender may assign, sell or otherwise dispose of the
Collateral or any part thereof, together with the goodwill of the business to
which the Trademarks relate, either with or without special conditions or
stipulations except that if notice to Debtor of intended disposition of
Collateral is required by law, the giving of five (5) days prior written notice
to Debtor of any proposed disposition shall be deemed reasonable notice thereof
and Debtor waives any other notice with respect thereto. Lender shall have the
power to buy the Collateral or any part thereof, and Lender shall also have the
power to execute assurances and perform all other acts which Lender may, in its
discretion, deem appropriate or proper to complete such assignment, sale, or
disposition. In any such event, Debtor shall be liable for any deficiency.

(d)               In addition to the foregoing, in order to implement the
assignment, sale, or other disposition of any of the Collateral pursuant to the
terms hereof, Lender may at any time execute and deliver on behalf of Debtor,
pursuant to the authority granted in the Powers of Attorney described in Section
3(f) hereof, one or more instruments of assignment of the Trademarks (or any
application for registration, registration, or recording relating thereto), in
form suitable for filing, recording, or registration. Debtor agrees to pay
Lender on demand all costs incurred in any such transfer of the Collateral,
including, but not limited to, any taxes, fees, and reasonable attorneys’ fees
and legal expenses. Debtor agrees that Lender has no obligation to preserve
rights to the Trademarks against any other parties.

(e)                Lender may first apply the proceeds actually received from
any such license, assignment, sale or other disposition of any of the Collateral
to the costs and expenses thereof, including, without limitation, reasonable
attorneys’ fees and all legal, travel and other expenses which may be incurred
by Lender. Thereafter, Lender may apply any remaining proceeds to such of the
Obligations as Lender may in its discretion determine. Debtor shall remain
liable to Lender for any of the Obligations remaining unpaid after the
application of such proceeds, and Debtor shall pay Lender on demand any such
unpaid amount, together with interest at the rate then applicable to the
Obligations set forth in the Loan Agreement.

(f)                Debtor shall supply to Lender or to Lender’s designee,
Debtor’s knowledge and expertise relating to the manufacture, sale and
distribution of the products and services bearing the Trademarks and Debtor’s
customer lists and other records relating to the Trademarks and the distribution
thereof.

5

 

(g)               Nothing contained herein shall be construed as requiring
Lender to take any action at any time. All of Lender’s rights and remedies,
whether provided under this Agreement, the other Loan Documents, applicable law,
or otherwise, shall be cumulative and not exclusive and shall be enforceable
alternatively, successively, or concurrently as Lender may deem expedient. No
failure or delay on the part of Lender in exercising any of its options, power
or rights or partial or single exercise thereof, shall constitute a waiver of
such option, power or right.

6. Jury Trial Waiver; Other Waivers and Consents; Governing Law.

(a)                The validity, interpretation and enforcement of this
Agreement and any dispute arising hereunder, whether in contract, tort, equity
or otherwise, shall be governed by the internal laws of the State of New York,
but excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.

(b)               Debtor irrevocably consents and submits to the non-exclusive
jurisdiction of the state and federal courts located in the state of New York,
New York County, and waives any objection based on venue or forum non conveniens
with respect to any action instituted therein arising under this Agreement or
any of the other Loan Documents or in any way connected with or related or
incidental to the dealings of the parties hereto in respect of this Agreement or
any of the other Loan Documents or the transactions related hereto or thereto,
in each case whether now existing or hereafter arising, and whether in contract,
tort, equity or otherwise, and agrees that any dispute with respect to any such
matters shall be heard only in the courts described above (provided that Lender
shall have the right to bring any action or proceeding against Debtor or its
property in the courts of any other jurisdiction which Lender deems necessary or
appropriate in order to realize on the Collateral or to otherwise enforce its
rights against Debtor or its property).

(c)                Debtor hereby waives personal service of any and all process
upon it and consents that all such service of process may be made by certified
mail (return receipt requested) directed to its address set forth in the Loan
Agreement and service so made shall be deemed to be completed five (5) days
after the same shall have been so deposited in the U.S. mails, or, at Lender’s
option, by service upon Debtor in any other manner provided under the rules of
any such courts. Within thirty (30) days after such service, Debtor shall appear
in answer to such process, failing which Debtor shall be deemed in default and
judgment may be entered by Lender against Debtor for the amount of the claim and
other relief requested.

(d)               DEBTOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF DEBTOR AND LENDER IN RESPECT OF THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. DEBTOR HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF DEBTOR TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

6

 



(e)                Notwithstanding any other provision contained herein, Lender
shall not have any liability to Debtor (whether in tort, contract, equity or
otherwise) for losses suffered by Debtor in connection with, arising out of, or
in any way related to the transactions or relationships contemplated by this
Agreement, or any act, omission or event occurring in connection herewith,
unless it is determined by a final and non-appealable judgment or court order
binding on Lender, that the losses were the result of acts or omissions
constituting gross negligence or willful misconduct by Lender. In any such
litigation, Lender shall be entitled to the benefit of the rebuttable
presumption that it acted in good faith and with the exercise of ordinary care
in the performance by it of the terms of this Agreement and the other Loan
Documents.

7. Miscellaneous.

(a)                All notices, requests other communications provided for
hereunder shall be given in the form and manner and delivered to Debtor and
Lender at their respective addresses specified in the Loan Agreement, or, as to
any party, at such other address as shall be designated by such party in a
written notice to the other party in accordance with the terms of the Loan
Agreement. Notices given in accordance with the Loan Agreement shall be deemed
to satisfy all notice requirements under this Agreement.

(b)               Capitalized terms used herein and not defined herein shall
have the meanings specified in the Loan Agreement. All references to the plural
herein shall also mean the singular and to the singular shall also mean the
plural. All references to Debtor or Lender pursuant to the definitions set forth
in the recitals hereto, or to any other person herein, shall include their
respective successors and assigns. The words “hereof,” “herein,” “hereunder,”
“this Agreement” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not any particular provision of this
Agreement and as this Agreement now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced. An Event of
Default shall exist or continue or be continuing until such Event of Default is
waived in accordance with the terms of the Loan Agreement or is cured in a
manner satisfactory to Lender. All references to the term “Person” or “Persons”
herein shall mean any individual, sole proprietorship, partnership, corporation
(including, without limitation, any corporation which elects subchapter S status
under the Internal Revenue Code of 1986, as amended), limited liability company,
limited liability partnership, business trust, unincorporated association, joint
stock company, trust, joint venture or other entity or any government or any
agency, instrumentality or political subdivision thereof.

(c)                This Agreement, the other Loan Documents and any other
document referred to herein or therein shall be binding upon Debtor and its
successors and assigns and inure to the benefit of and be enforceable by Lender
and its successors and assigns.

(d)               If any provision of this Agreement is held to be invalid or
unenforceable, such invalidity or unenforceability shall not invalidate this
Agreement as a whole, but this Agreement shall be construed as though it did not
contain the particular provision held to be

7

 

invalid or unenforceable and the rights and obligations of the parties shall be
construed and enforced only to such extent as shall be permitted by applicable
law.

(e)                Neither this Agreement nor any provision hereof shall be
amended, modified, waived or discharged orally or by course of conduct, but only
by a written agreement signed by an authorized officer of each of Debtor and
Lender. Lender shall not, by any act, delay, omission or otherwise be deemed to
have expressly or impliedly waived any of its rights, powers and/or remedies
unless such waiver shall be in writing and signed by an authorized officer of
Lender. Any such waiver shall be enforceable only to the extent specifically set
forth therein. A waiver by Lender of any right, power and/or remedy on any one
occasion shall not be construed as a bar to or waiver of any such right, power
and/or remedy which Lender would otherwise have on any future occasion, whether
similar in kind or otherwise.

(f)                This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by facsimile or other electronic method of transmission shall
have the same force and effect as the delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by facsimile or other electronic method of transmission shall
also deliver an original executed counterpart, but the failure to do so shall
not affect the validity, enforceability or binding effect of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

 

IN WITNESS WHEREOF, Debtor and Lender have executed this Agreement as of the day
and year first above written.

 

Xzeres Corp., as Debtor

 

By:

Name:

Title:

 

ACKNOWLEDGMENT OF GRANTOR

 

 

On this ____ day of March, 2013 before me personally appeared __________
__________, who proved to me on the basis of satisfactory evidence to be the
person who executed the foregoing agreement on behalf of Xzeres Corp., who being
by me duly sworn did depose and say that he is an authorized officer of said
company, that the said instrument was signed on behalf of said company as
authorized by its Board of Directors and that he acknowledged said instrument to
be the free act and deed of said company.

 

 

Notary Public

{seal}

 

 

 

 

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

9

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

RENEWABLE POWER RESOURCES, LLC,

as Lender

 

By:

Name:

Title:

 

 

10

 

